Detailed Action
Summary
1. This office action is in response to the amendment filed on July 25, 2022. 
2. Applicant has canceled claims 2,10 and 17-20 and further added new claims 21-24.
3. Applicant has amended claims 1,3-4, 9 and 21. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2. Allowable claims 11 has rewritten into independent form to include all of the features of its base claim 9.
4. Claims 1,3-9,11-16 and 21-24 are pending and has been examined. 

5.    Drawings objection has been withdrawn.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Nicole Cave on 9/1/22. Examiner initiated an interview to move the previously  allowable subject matter of claim 2 into claim 1 . Applicant may seek an approval from her client of the proposed Examiner’s amendment. Consequently, applicant gets an approval and the following claims are amended as follows:
Claim 1:
A supply-glitch-tolerant voltage regulator comprising:
a regulated voltage node;
an output transistor having a source terminal, a gate terminal, and a drain terminal, the source terminal being coupled to the regulated voltage node;
a first current generator coupled between a first node and a first power supply node;
a second current generator coupled between the first node and a second power supply node;
a feedback circuit coupled to the first current generator and the second current generator and configured to adjust a voltage on the first node based on a reference voltage and a voltage level on the regulated voltage node;
a diode coupled between the drain terminal and the first power supply node; and
a resistor coupled between the gate terminal and the first node, the supply-glitch-tolerant voltage regulator maintaining the voltage level on the regulated voltage node above a predetermined voltage level during a glitch of a power supply voltage across the first power supply node and the second power supply node, the glitch having a duration less than or equal to a target glitch tolerance of the supply-glitch-tolerant voltage regulator.
Claim 2. (Canceled)
Claim 3.
The supply-glitch-tolerant voltage regulator as recited in claim [[2]]1
further comprising a capacitor coupled between the regulated voltage node and the second power supply node, the capacitor having a capacitance that causes a voltage drop caused by current delivered to a load during the glitch to be insufficient to decrease the voltage level to a level below a predetermined lower limit.
Claim 4.
The supply-glitch-tolerant voltage regulator as recited in claim 1 further
comprising a compensation capacitor coupled to the gate terminal, the resistor and the
compensation capacitor having a time constant that is in a range of [[a]] the target glitch tolerance of the supply-glitch-tolerant voltage regulator and is greater than the target glitch tolerance of the supply-glitch-tolerant voltage regulator.
Claim 9.
A method for generating a supply-glitch-tolerant reference voltage, the
method comprising:
sourcing a first current from a first power supply node to a first node;
sinking a second current from the first node to a second power supply node;
adjusting a voltage on the first node using the first current and the second current and based on a reference voltage and an output voltage level on a regulated voltage node;
generating the output voltage level on the regulated voltage node based on the voltage on the first node; and impeding flow of a reverse current from the regulated voltage node to the first power supply node and impeding flow of current from [[a]] the first node to the first power supply node during [[the]] a glitch of a power supply voltage across the first power supply node and the second power supply node using a resistor, thereby maintaining the output voltage level on the regulated voltage node above a predetermined voltage level during [[a]] the glitch 

Claim 10. (Canceled)
Claim 17-20. (Canceled)
Claim 21
The supply-glitch-tolerant voltage regulator as recited in claim
1 wherein the source terminal is connected to the regulated voltage node, the first current generator is connected to the first node, the second current generator is connected to the first node, and the resistor is connected to the first node.
Allowable subject matter
8. Claims 1,3-9,11-16 and 21-24  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the supply-glitch-tolerant voltage regulator maintaining the voltage level on the regulated voltage node above a predetermined voltage level during a glitch of a power supply voltage across the first power supply node and the second power supply node, the glitch having a duration less than or equal to a target glitch tolerance of the supply-glitch-tolerant voltage regulator."

In re to claim 9, claim 9 the prior art fails to disclose or suggest the emboldened and italicized features recites “impeding flow of a reverse current from the regulated voltage node to the first power supply node and impeding flow of current from the first node to the first power supply node during a glitch of a power supply voltage across the first power supply node and the second power supply node using a resistor, thereby maintaining the output voltage level on the regulated voltage node above a predetermined voltage level during the glitch of a power supply voltage across a first power supply node and a second power supply node, the glitch having a duration of time less than or equal to a target supply-glitch tolerance.”
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “providing a first current such that a voltage drop caused by a second current delivered to a load during the glitch is insufficient to decrease the output voltage level to a level below a predetermined lower limit, the glitch having a duration of time less than or equal to a target supply glitch tolerance.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-8 and 21, claims 3-8 and 21 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-16, claims 12-16 depend from claim 9, thus are also allowed for the same reasons provided above.
In re to claims  22-24, claims 22-24 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839